By the Court, Paschal, J. The mittimus returned by the sheriff sets forth no offence with which the prisoner is charged, or of which he,stands convicted; nor does the said precept run in the name of the State. When a man is imprisoned, the cause of his caption and detention should be sent along with him. The writ is wanting in a constitutional provision necessary to all writs; and it is equally insufficient in not setting forth the cause of the restraint of liberty. The prisoner must, therefore, be discharged.